Citation Nr: 0205552	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 27 to June 
15, 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama, which determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for cardiovascular disease.  In February 2001, the 
Board reopened the veteran's claim and remanded for 
additional development.  In a July 2001 supplemental 
statement of the case, the RO denied service connection for 
cardiovascular disease, and the case was returned to the 
Board.


FINDING OF FACT

Cardiovascular disease was not incurred in or aggravated by 
service.


CONCLUSION OF LAW

Service connection for cardiovascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 7109 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 20.901 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran filed an application form seeking service 
connection in June 1971.  The current appeal arose from a 
claim to reopen his finally denied claim, for which no 
particular application is required.  The RO had sufficient 
information to process the veteran's claim, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a December 1999 
statement of the case and a March 2000 supplemental statement 
of the case, and, after the Board's February 2001 remand, a 
supplemental statement of the case dated in July 2001.  These 
documents together listed the evidence considered, the legal 
criteria for determining whether service connection could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the veteran of the information 
and evidence necessary to substantiate his claim.  VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
With his July 1999 claim, the veteran indicated that he had 
received private treatment from Neil E. Schaffner, M.D., and 
the RO has obtained several letters and records from Dr. 
Schaffner.  

In February 2001, the Board remanded the case so that the RO 
could request releases for records from Drs. Cayler, 
Schaffner, Moore and Crawford.  The RO asked for said 
releases in a February 2001 letter to the veteran.  In a 
February 2001 memorandum, the veteran asserted that Dr. 
Cayler was no longer in practice, and that there was no way 
to locate him.  The veteran did note that a letter from Dr. 
Cayler supporting his claim, dated in 1971, was already on 
record.  The veteran also provided signed release forms for 
the other physicians, and the RO obtained records from these 
sources.  The Board concludes that VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  As required by the Board's February 
2001 remand, the veteran's claims file was forwarded to a VA 
physician, who reviewed the claims file and provided a 
medical opinion in June 2001. 

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

The veteran seeks to establish service connection for 
cardiovascular disease.  The evidence establishes that he has 
coronary artery disease, and chronic MOBITZ I second degree 
AV block.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001). 

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

The veteran in this case had active military service from May 
27 to June 15, 1971.  In a letter dated on May 6, 1971, Glen 
G. Cayler, M.D., stated that in 1969 the veteran had showed 
no evidence of cardiac dysfunction.  When Dr. Cayler checked 
the veteran in 1971, his blood pressures, pulses, cardiac 
impulse, and heart sounds were all normal.  There was no 
murmur.  A chest x-ray and an EKG were both normal.  Dr. 
Cayler concluded that the veteran had a perfectly normal 
heart and that he was physically fit for any type of physical 
endeavor.

On a Report of Medical History form completed in conjunction 
with his enlistment examination on May 18, 1971, the veteran 
reported that he had had rheumatic fever as a youngster and 
that he apparently had been previously classified as 4-F 
because of his heart condition.  Upon examination, his heart 
and vascular system were normal.  Therefore, no cardiac 
condition was noted on his entrance examination.

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1) (2001).  If 
universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (2001).  
Manifestations of symptoms of chronic disease from the date 
of enlistment or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  Id., emphasis supplied.

The veteran entered into active duty on May 27, 1971.  On May 
28, 1971, a physical profile serial report said there was a 
question of heart disease from rheumatic fever.  Tests were 
planned for June 1, 1971, to determine whether the veteran 
was qualified for active duty.  Until that time, all physical 
training was waived.  A physical profile serial report dated 
the following day showed the veteran was on 48-hour bed rest, 
but could go to meals.

On June 2, 1971, the veteran was evaluated by the Cardiology 
Clinic at Wilford Hall USAF Medical Center in San Antonio, 
Texas.  The veteran's cardiac series was negative.  An 
electrocardiogram revealed a vertical heart.  There was 
intermittent first degree heart block with an occasional 
nonconductive T-wave with some areas of rhythm suggestive of 
Wenckebach phenomenon.  Tread mill exercise increased the 
heart rate to 140 with a wandering arterial pacemaker into 
the junction.  An examination of the heart revealed no 
murmurs or gallops.  The diagnosis was that the veteran 
suffered from a history of rheumatic heart disease without 
sequelae and from abnormal cardiac conduction to the AV node 
(1st degree heart block and occasional 2nd degree heart 
block), etiology undetermined. 

On June 3, 1971, the veteran requested a discharge from 
service after being notified that a medical board had 
determined that he did not meet the minimum standards for 
enlistment.  On a "Narrative Summary" report dated on June 
4, 1971, it was noted that the veteran reported a history of 
rheumatic fever at age 5.  He was subsequently followed by a 
cardiologist and took Penicillin prophylactically, and 
apparently never had a recurrence.  The report said that the 
veteran had been told two years before that he had a 
conduction problem in his heart known as Wenckebach 
phenomenon.  The report concluded that the veteran's cardiac 
condition existed prior to entry into service and had not 
been aggravated by service beyond the normal progression of 
the disease.  It was recommended that he be discharged from 
service for an EPTS condition.  He was further advised to 
consult his doctor upon return to civilian life.

At a January 2000 local hearing, the veteran testified that 
upon entrance into the service, he notified his enlisting 
officer and the doctors at the induction center of his 
history of rheumatic fever.  The veteran stated that he had 
informed the enlisting officer that he was taking Penicillin 
but was told that he could not take any medication with him 
to basic training.  He stated that the doctors at the 
induction center told him that there was nothing wrong with 
him.  Approximately three days after starting basic training, 
the veteran began having chest pains and sought medical 
treatment.  At that time, the attending physicians performed 
various tests and he was informed that he had heart trouble.  
He maintained that this was the first time he was ever 
diagnosed with Wenckebach phenomenon.  Further, he alleged 
that it was untrue that he notified the service doctors that 
he had been diagnosed with this condition two years before.  
He averred that he never knew he had a heart condition before 
this point.

The veteran testified that Dr. Cayler had performed a 
complete physical on him including an EKG prior to enlistment 
and found nothing wrong with him.  The veteran stated that he 
was unaware whether his brief period of service caused him 
any additional heart damage. 

The veteran stated before entering the service he never had 
any problems with his heart: he played basketball and 
football, and loaded lumber while working at a sawmill.  He 
testified that upon arrival to basic training, he was denied 
sleep and medication, and he felt that this had caused his 
heart condition.  After service he had to be assigned 
different types of work because of his heart condition, and 
he had reportedly continued to have heart trouble since 
separation.  

A private physician who has treated the veteran since 1996, 
Neil Schaffner, M.D., has stated that, "by the records 
provided" the veteran did not have a cardiac condition on 
entrance into service, but did have one on discharge.

In June 2001, a VA physician reviewed the claims file, 
including the letters from Drs. Cayler and Schaffner, as well 
as the Wilford Hall records.  The VA physician concluded, in 
pertinent part, as follows:

It is clear to me that [the veteran] had 
rheumatic fever at the age of five and 
had follow-up by [Dr. Cayler] from 1969 
to 1971.  It is also clear that his heart 
condition predated his joining the 
service.  In terms of his type 1 second-
degree atrioventricular block, it was 
present before he joined the service as 
mentioned in [the] records from Wilford 
Hall . . . In my opinion, it is very 
unlikely that the [veteran's] heart 
condition, which was diagnosed within a 
week of his entry into service, had its 
onset during active service or is related 
to any in-service disease or injury.   

It is clear, notwithstanding the opinion of Dr. Schaffner, 
that the veteran's second degree AV heart block existed prior 
to his entrance into service.  That is the informed medical 
opinion of the VA examiner who reviewed the claims file and 
all the veteran's service medical records, as well as the 
opinion of those who administered the extensive testing done 
during the veteran's first week of active duty.  Furthermore, 
although the veteran has speculated that the rigors of basic 
training caused or aggravated his heart condition, his 
opinion is neither competent on the medical issue nor 
credible on the facts of the rigors he describes.  His 
service record is clear.  He was on active duty for one day 
before he was excused from training and placed on profile, 
pending medical evaluation, which was done within the week.  
Furthermore, his opinion that not taking Penicillin for one 
day (once he entered into active duty) caused his first or 
second degree AV block is not competent, and there is no 
medical opinion of record associating any of the veteran's 
cardiac disorders with his having ceased to take Penicillin.  
Not only is the medical evidence clear and unmistakable that 
the second degree AV block existed prior to service, but the 
manifestation of symptoms within one day of entry onto active 
duty are so close to the time of enlistment as to establish 
that the condition existed before the veteran entered active 
duty.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b) 
(2001).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran was discharged from service with all due speed 
once it was determined that he had a condition disqualifying 
him from service.  His discharge was effective June 15, 1971.  
Dr. Schaffner has said that he has been treating the veteran 
since March 1996 for heart disorders.  The veteran underwent 
a cardiac catheterization in April 1998, which revealed 
moderate three vessel disease.  He continued to obtain 
treatment for coronary artery disease between May 1998 and 
June 1999.  

In a September 1999 letter, Dr. Schaffner stated that the 
veteran suffered from an ongoing coronary artery disease, 
status post myocardial infarction in 1995.  Dr. Schaffner 
indicated that the veteran had a history of rheumatic fever 
as a child and had received a cardiac evaluation in 1999 with 
normal results.  At that same time, Holter monitor testing 
showed a previously established and persistent diagnosis of 
MOBITZ I cardiac arrhythmia and secondary AV block.

Private medical records reflect that the veteran continued to 
obtain treatment for coronary artery disease in February 
2000. 

There is no medical opinion that the veteran's second degree 
AV block was aggravated by service, nor is there any medical 
opinion associating any other heart disorder with service.  

In the June 2001 report, the VA physician indicated that the 
claims file (including the letter from Drs. Cayler and 
Shaffner, and the veteran's service medical records) had been 
reviewed.  The physician first noted that (by his own 
admission) the veteran had rheumatic fever at age 5, and that 
Dr. Cayler had apparently been treating the veteran for a 
three-year period prior to service.  This treatment 
apparently included cardiac evaluations, which contradicts 
the veteran's assertion that he never suspected that he had a 
cardiac ailment prior to service.  Furthermore, the veteran 
reported on his entrance physical that he had previously been 
classified 4F because of heart problems.  The VA physician's 
conclusion that the veteran's heart condition (which was 
suspected one day after entrance and positively identified 
within one week after entrance) preexisted service is highly 
persuasive and is consistent with the service medical record 
findings.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).

In a March 2002 statement, the veteran's representative 
expressed his concern that the June 2001 VA opinion did not 
specifically address the question of aggravation (i.e., 
whether the increased physical activity entailed in basic 
training could aggravate a preexisting cardiac condition 
beyond its normal progression).  The representative implied 
that a remand was warranted or that an independent medical 
opinion was needed.

While the VA examiner did not explicitly address aggravation, 
it can reasonably be inferred from his opinion that the pre-
existing heart condition was not related to any in-service 
injury that this included any aggravation.  Furthermore, 
there is an absolute lack of any evidence that the condition 
worsened during service.  There is no private medical opinion 
to that effect, and the thorough examination done in service 
showed that the condition did not undergo an increase in 
disability during service.

The veteran has disputed the fact that he ever told an in-
service physician that he had been diagnosed as having 
Wenckebach phenomenon two years before.  The Board finds the 
contemporaneous service medical records to be persuasive and 
sees no reason to doubt what is reported therein.  There is 
absolutely no reason that the Board can discern that those 
who examined the veteran while he was in service should make 
up something about the veteran's reported history, including 
something so specific as this diagnosis.  The veteran was 
seen prior to entrance by Dr. Cayler, who was monitoring his 
cardiac symptoms over a three year period.  There is no 
reason to doubt the accuracy of the medical history reported 
in the June 1971 Narrative Summary. 

In an April 2002 brief, the veteran's representative 
requested an independent medical evaluation.  Yet this case 
involves a veteran who was found to have a heart condition 
literally in the first week of active duty.  A VA physician, 
after having reviewed the service medical records and claims 
file, concluded that the veteran's heart condition was not 
first manifested during active duty.  In view of these facts, 
this case simply does not present a question of such medical 
controversy or complexity that would warrant an independent 
medical opinion.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (2001).

In sum, the preponderance of the evidence is against finding 
that any current cardiovascular disease was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001).  
When the preponderance of evidence is against a claim, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

